Per Curiam :
The alleged libels for the publication of which this action is brought do not differ materially from those which were under consideration in Maglio v. New York Herald Co. (83 App. Div. 44). It seems to us that they refer to the property of the plaintiff and not to the plaintiff individually. Here, however, there is no allegation of special damage, and without such an allegation, where the defamatory publication is a libel on the place, and not bn the plaintiff, the complaint does not state facts sufficient to constitute a cause of action. (Kennedy v. Press Publishing Co., 41 Hun, 422.)
It follows that the interlocutory judgment should be reversed.
All concurred.
Interlocutory judgment reversed, with costs, and demurrer sustained, with costs.